                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN
 DEMETRIUS BORLAND,

                                                                        ORDER
          Plaintiff,
    v.
                                                               Case No. 19-cv-235-jdp
 CATHY A. JESS, RANDALL R. HEPP and
 CANDANCE WHITMAN,

          Defendants.

         On May 1, 2019, this case was closed after the court did not receive the $59.48 initial

partial payment from plaintiff Demetrius Borland by the April 16, 2019 deadline. On May 8,

2019, plaintiff filed a motion for reconsideration of the closing of this case along with

documentation indicating that a check was issued on behalf of plaintiff by the institution in

the amount of $59.48 to cover the initial partial payment for this case. Dkt. 12 and 13. Due

to a clerical oversight, the $59.48 check that was originally submitted on April 12, 2019 by

plaintiff was not applied to his case. Clerk’s office staff has since located the $59.48 check in

the envelope that plaintiff submitted with his April 12, 2019 submission (dkt. 11); and the

$59.48 payment has been applied to plaintiff’s initial partial payment of the $350 fee for filing

this case. As a result, plaintiff’s motion for reconsideration is GRANTED.


                                              ORDER

         IT IS ORDERED that plaintiff Demetrius Borland’s motion for reconsideration is

GRANTED. The above case has been reopened and plaintiff’s complaint is now under

advisement for screening pursuant to 28 U.S.C. § 1915A. Once screening is complete, a

separate order will issue.

         Entered this 9th day of May, 2019.

                                      BY THE COURT:

                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
